Exhibit 10.22

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to that certain Employment Agreement dated July 1, 2010
(this “Amendment”) is made by and between Gold Resource Corporation
(the “Company”) and Joe Rodriguez (the “Employee”), effective as of February 1,
2014, with reference to the following facts:

 

WHEREAS, (i) the Company and the Employee entered into that certain Employment
Agreement effective July 1, 2010 (the “Agreement”) and (ii) the parties desire
to amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and the provisions
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.



 Amendment. The Agreement is hereby amended as follows:

 

Section 4.1 of the Agreement is hereby deleted and replaced in its entirety with
the following:

 

“4.1Base Salary.  As compensation for the Employee’s services rendered
hereunder, the Company shall pay to the Employee a base salary at an annual rate
equal to two hundred fifty thousand dollars ($250,000) (the “Base Salary”).  The
Base Salary shall be payable to the Employee in accordance with the Company’s
standard payroll policies for management personnel.”

 

2.



Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Colorado without regard to the conflict of laws of
such state.

 

3.



Counterparts. This Amendment may be executed in separate counterparts, each of
which so executed and delivered shall constitute an original but all such
counterparts shall together constitute one and the same instrument and any one
of which may be used to evidence this Amendment.

 

4.



Severability. All provisions of this Amendment are severable and any provision
which may be prohibited by law shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions of this Amendment and
the parties hereto agree to cooperate to provide a legal substitute for any
provision which is prohibited by law.

 

5.



Entire Agreement; Modifications and Amendments. This Amendment, together with
the Agreement, constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements and understandings
both oral and written, between the parties with respect to the subject matter
hereof. No provision of this Amendment may be amended or waived unless such
amendment or waiver is agreed to in writing, signed by the parties to this
Amendment.

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Amendment to
be effective as of the date first written above.

 

 

THE COMPANY:

Gold Resource Corporation, a Colorado corporation

By: /s/ Jason Reid

Name: Jason Reid

Title: Chief Executive Officer and President

 

EMPLOYEE:

 

By: /s/ Joe Rodriguez

Joe Rodriguez

 



2

 

--------------------------------------------------------------------------------